CONFIDENTIAL
Exhibit 10.44
AGREEMENT AND GENERAL RELEASE
     This AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and entered
into by and between Enrico Dallavecchia (“you” or “Employee”) and Fannie Mae (or
“Company,” and collectively, the “Parties”).
     WHEREAS, on August 27, 2008, you resigned as the company’s Executive Vice
President and Chief Risk Officer, and agreed to remain with the Company as a
senior advisor during a transition period at your then current compensation.
     WHEREAS, the Company ended its employment relationship with you, effective
as of January 16, 2009 (“Termination Date”), and
     WHEREAS, you and Fannie Mae have agreed upon the terms and conditions of
your termination, and further wish to resolve any and all existing and potential
issues in any way relating to your employment or the termination of such
employment.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings as set forth in this Agreement, the sufficiency of which the
Parties acknowledge, the Parties agree as follows:
1. Effective Date. You will have forty-five (45) calendar days from after the
date you receive this Agreement in which to consider and execute it (as so
determined, the “Effective Date”). This Agreement will become effective and
enforceable on the Effective Date, unless you timely revoke it in accordance
with Paragraph 13.
2. Fannie Mae Consideration. In exchange for your promises, covenants and
undertakings made in this Agreement, Fannie Mae will provide the following
consideration to you:
     (a) Within fifteen (15) business days of Fannie Mae’s receipt of this
executed Agreement, Fannie Mae will pay you (gross) Three Hundred Twenty-one
Thousand, Seven Hundred and Seven dollars ($321,707.00). Refer to Paragraph 15
below regarding deductions from the gross amount.
     (b) If you elect to continue your medical and/or dental coverage under
COBRA, Fannie Mae will pay a portion of the premium for the period up to and
including August 27, 2009, or until your continuation coverage is discontinued,
whichever comes first. During that period, you will pay the portion of the
premium in the amount that you would have paid as an active employee for the
period of coverage, and Fannie Mae will pay the remainder of the premium. To
activate coverage, you must timely complete and return the COBRA forms, which
have been/will be forwarded to you separately. If you fail to timely complete
and return the COBRA forms you may lose your eligibility for COBRA coverage.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 2 of 9
     (c) Fannie Mae will provide you with outplacement services from a firm
chosen by Fannie Mae valued at Eighteen Thousand Dollars ($18,000). Such
outplacement services must be used on or before August 27, 2009. You may not
receive cash in lieu of such outplacement services.
3. Sufficient Consideration. You agree that, absent your entry into this
Agreement, you would not be entitled to the consideration set forth in
Paragraph 2 of this Agreement. The payments and other consideration to be
provided to you under this Agreement are solely in exchange for your promises in
this Agreement, including your general release of claims, and represent amounts
and/or other consideration in excess of any amounts to which you are otherwise
entitled.
4. Release of all Claims. You unconditionally release, waive, settle and forever
discharge any and all suits, actions, damages and claims, known and unknown
(including, but not limited to, claims for attorneys fees, expenses and/or
costs) that you have or may have against Fannie Mae, including its conservator,
FHFA, its directors, agents and employees (in their individual or representative
capacities), and any past, present or successor of the Fannie Mae pension or
benefit plans and its officers, directors, trustees, administrators,
fiduciaries, agents or employees, (collectively, the “Releasees”) for any
actions, omissions or decisions, up to and including the date you sign this
Agreement, directly or indirectly relating to your employment with Fannie Mae or
the termination of that employment. However, you do not waive any rights or
claims that cannot be waived under applicable law, and you do not waive any
rights or claims associated with the performance of the provisions of this
Agreement or that arise after the execution of this Agreement. You agree and
understand that this release includes claims that you at present do not know of
or suspect to exist, even if you would not have entered into this Agreement had
you known of those claims. You agree and understand that this release means that
you are giving up the right to sue Fannie Mae on any claim or cause of action
released.
5. Release Includes All Claims Under Federal, State, Local and Common Law.
     (a) You agree that your general release of Fannie Mae and the Releasees as
set forth in Paragraph 4 of this Agreement is comprehensive and includes all
claims and potential claims to the maximum extent permitted by law, and
includes, but is not limited to: (i) claims under any federal statute,
ordinance, regulation or executive order, as amended, including, but not limited
to, the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Equal Pay Act, the Federal
Age Discrimination in Employment Act of 1967, the Older Workers Benefits
Protection Act of 1990, the Americans with Disabilities Act, the Fair Labor
Standards Act of 1938, the Sarbanes-Oxley Act of 2002 and all other federal
whistleblower protection statutes, the Employee Retirement Income Security Act
of 1974, the Rehabilitation Act of 1973, the Family and Medical Leave Act of
1993, the Worker Adjustment and Retraining Notification Act, Executive Order
11246, the Occupational Safety and Health Act of 1970, and the National Labor
Relations Act; (ii) any claims under any state or local statute, ordinance or
regulation, as amended, including, but not limited to, the District of Columbia
Human Rights Act, the District of Columbia Family and Medical Leave Act, the
Virginia Human Rights Law, the Maryland Fair Employment Practices Act, and any
workers’ compensation claims; and (iii) any claims under common law, including,
but not limited to, claims for breach of contract, wrongful discharge and tort
and any claims for equitable relief.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 3 of 9
     (b) You represent and reaffirm that you knowingly and voluntarily waive any
rights and claims under the Federal Age Discrimination in Employment Act of
1967, as amended, and under the other specific statutes and laws stated above.
     (c) You further affirm that you have reported to Fannie Mae’s Office of
Investigations any conduct or action by Fannie Mae or its employees or agents
which you believe may violate any of these laws or which you believe may violate
any other rights you may have. You also represent that you have not suffered any
work-related injury for which you have not already filed a claim, and that you
have fully complied with your reporting obligations under Fannie Mae’s Code of
Conduct and Fraud Risk Management Policy (including any amended version of these
policies in effect during your employment).
     (d) You further agree that you will not engage in any activity that is in
any way detrimental to Fannie Mae. Detrimental activities include, but are not
limited to, acts of disloyalty or dishonesty, making disparaging statements
about Fannie Mae or any of its officers, directors, or employees, and breaches
of any fiduciary obligation to Fannie Mae. You also agree not to make any
statement (written or oral) concerning your employment with or termination from
the Company to any third party that would tend to disparage, denigrate,
ridicule, or otherwise impugn Fannie Mae’s reputation.
6. No Complaints or Charges. You represent that you have not filed any
complaints or charges against Fannie Mae or any of the other Releasees with any
federal, state, local court, administrative agency or arbitration forum. You
waive any and all rights to recover in any lawsuit, judicial action or
administrative or other proceeding relating to Fannie Mae brought on your behalf
by the U.S. Equal Employment Opportunity Commission, the U.S. Department of
Labor, the Office of Federal Contract Compliance Programs, the District of
Columbia Commission on Human Rights, the District of Columbia Office of Human
Rights, or any other federal, state or local administrative or fair employment
rights enforcement agency. You agree that if any administrative agency or court
maintains or assumes jurisdiction of any charge or complaint against any of the
Releasees on your behalf, you will promptly request that agency or court to
withdraw from the matter. By entering into this Agreement, you further withdraw
any pending complaints and charges initiated by you in Fannie Mae’s Office of
Investigations.
7. Cooperation. You agree that you will fully cooperate with any investigation
conducted by Fannie Mae, by its auditor, by the Federal Housing Finance Agency
(“FHFA”), or by any federal, state or local government authority relating to
Fannie Mae. Nothing contained in this Agreement precludes you from communicating
or cooperating with any federal, state or local governmental authority or from
taking any action required or by law. Fannie Mae agrees that it will not
construe any assertion of privilege applicable to you individually as failure to
cooperate. You understand that Fannie Mae’s privileges may only be asserted or
waived by Fannie Mae.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 4 of 9
8. Non-Competition. Consistent with Section 3.6 of your Agreement on Ideas,
Inventions and Confidential Information, you agree that, for a period of twelve
(12) months immediately following the Termination Date (the “Restricted
Period”), you will not solicit or accept employment or act in any way, directly
or indirectly, to solicit or obtain employment or work (including work as a
consultant, advisor or employee) for Freddie Mac. You acknowledge that these
restrictions are necessary to preserve the confidential and proprietary
information that you have acquired in the course of your employment with Fannie
Mae and that these restrictions do not improperly inhibit your right or ability
to earn a living.
9. Confidentiality. You and your heirs, assigns and attorneys agree to keep
confidential and not to disclose any of the terms, conditions, amounts or any
other details of this Agreement or any Confidential Information (as described in
Fannie Mae’s Confidential Information Policy) relating to your employment at
Fannie Mae to any person or entity. However, you may make disclosure relating to
this Agreement to the following individuals, provided that they also agree to
keep the terms and conditions of this Agreement confidential: (i) to your
attorney or other representative consulted by you to understand the
interpretation, application or legal effect of this Agreement; (ii) to your
accountants or financial advisors for the purpose of obtaining financial and/or
tax advice pertaining to this Agreement; (iii) to your family or (iv) to the
extent that such disclosure is required by law. You shall instruct those to whom
you provide information about this Agreement pursuant to subparts (i)-(iv) of
this Paragraph that they are obligated to keep it confidential, except as
required by law. In the event that you receive a request for disclosure of
Confidential Information other than as set forth in subparts (i)-(iv), you shall
promptly notify Fannie Mae and shall cooperate fully with Fannie Mae in
responding or objecting to such request. As set forth in Paragraph 7 of this
Agreement, this undertaking does not preclude you from fully cooperating with
any action or investigation brought by a governmental authority.
10. Rehire. If after the execution of this Agreement Fannie Mae rehires you, you
agree that you will return to Fannie Mae all of the lump sum amount paid to you
under Paragraph 2, except for an amount equal to your base pay for the number of
weeks elapsed between the Termination Date and your rehire. In the event that
you are rehired, neither the return of a portion of the severance payment nor
the fact of your rehire will impair or in any way affect the validity or
enforceability of this Agreement. You also agree that you will not seek to do
work for Fannie Mae as a contractor, consultant, or vendor for a period of six
(6) months after your Termination Date. However, you are not prohibited from
seeking or accepting employment with a company that does business with Fannie
Mae.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 5 of 9
11. Work Products and Confidential Information.
     (a) Return of Company Property. You represent and affirm that you have
transferred to your manager, or his/her designee, all documents, files, and
other work product that have not previously been relinquished, that are under
your control and that have been or are generated or acquired by you in
connection with and during the period of your employment by the Company. You
acknowledge that you will not receive the consideration in Paragraph 2 unless
you have returned all Company property.
     (b) Continuing Obligations Under the Code. You acknowledge that you remain
bound to the terms and conditions of the Code of Conduct, the Confidential
Information Policy, and the Intellectual Property Policy (collectively, “the
Code”) applicable to all current and former Fannie Mae employees. You
acknowledge your obligations under the Code: (i) to assign to Fannie Mae any
intellectual property rights that you may have in any Fannie Mae Intellectual
Property, as defined in the Code, including but not limited to, any work
products and innovations that relate to Fannie Mae’s business and made or
conceived by you, either alone or with others, during the course of your
employment with Fannie Mae; (ii) to execute all applicable documents that Fannie
Mae requires to obtain, establish, or enforce Fannie Mae’s rights in Fannie Mae
Intellectual Property; and (iii) that your obligation to do so will continue
beyond the voluntary or involuntary termination of employment or contract
service with Fannie Mae. Notwithstanding the foregoing, you hereby irrevocably
appoint Fannie Mae as your attorney in fact (coupled with an interest) to
execute any such instruments. The foregoing powers of attorney and the
obligations to assist and execute shall survive termination of this Agreement
for any reason.
     (c) Other Continuing Obligations Under Federal and State Law. You
acknowledge your obligations pertaining to Fannie Mae’s confidential and/or
proprietary information and trade secrets (collectively “Fannie Mae Confidential
Information” as defined in the Code) under federal and applicable state laws and
the Code, under which, you may not: (i) disclose Confidential Information to
third parties, (ii) remove Confidential Information from Fannie Mae’s premises
(including by electronic forwarding outside of Fannie Mae’s networks), or
(iii) copy or duplicate Confidential Information. Fannie Mae does not consent,
either expressly or by implication, to the disclosure or use, directly or
indirectly, by you of any Confidential Information without the prior written
consent of the Executive Vice President and General Counsel. Inappropriate
disclosure or misappropriation of Confidential Information is actionable and
could subject you and any parties involved to civil money damages, including
punitive damages. If Fannie Mae becomes aware of any improper use and/or
disclosure of its Confidential Information or Intellectual Property, it will
take immediate legal action to protect its rights against all parties involved.
Disclosure of the terms, conditions or other details of this Agreement is
governed exclusively by Paragraphs 9 and 11 of this Agreement.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 6 of 9
12. Reasonable Period to Consider. You acknowledge that you have been given a
period of at least forty-five (45) calendar days to consider this Agreement,
which period of time is sufficient and satisfies any notification requirements
that may exist. You have also been advised in writing to consult with an
attorney before executing this Agreement and that you have had a full and fair
opportunity to do so. Further, you understand that Fannie Mae is not responsible
for any expenses you may incur in consulting an attorney. You also acknowledge
receipt of the attached Statutory Disclosures chart. By signing this Agreement,
you confirm that these charts and other information provided to you about the
severance program are understandable to you.
13. Revocation. You may revoke your acceptance of this Agreement within seven
(7) calendar days following the date of execution only by providing written
notice to Christine A. Wolf, Fannie Mae’s Senior Vice President and Chief Human
Resources Officer at 3900 Wisconsin Avenue, NW, Washington, DC 20016, or by
email to Christine_A_Wolf@fanniemae.com.. If you timely revoke your execution of
this Agreement, the Agreement will be null and void, and you will not receive
the consideration set forth in Paragraph 2 of this Agreement, and your
employment will still terminate and remain terminated. If mailing a revocation
notice, it must be post-marked no later than the seventh (7th) calendar day
after you sign the Agreement.
14. FHFA Approval Required. The terms of this Agreement have been reviewed and
approved by the Director of FHFA.
15. Miscellaneous. The following provisions also apply:
     (a) You represent that you have not assigned or transferred, or purported
to assign or transfer, to any person or entity, any claim related to Fannie Mae
or the Releasees, or any portion thereof or interest therein. You understand
that the rights and benefits of this Agreement are personal to you, and are not
subject to voluntary or involuntary assignment or transfer, except as provided
in the Employee Benefits Plans.
     (b) The failure of either Party to insist upon strict compliance by the
other Party with any term, covenant or condition of this Agreement shall not be
deemed a waiver of such terms or conditions. Further, no waiver or
relinquishment or failure to insist upon strict compliance of any right or power
under this Agreement shall be deemed a waiver or relinquishment of such right or
power at any other time.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 7 of 9
     (c) The lump sum payments described in Paragraph 2 will be made after
legally required deductions. Further, all lump sum payments made under this
Agreement will be taxed at the IRS supplemental rate. You further understand
that Fannie Mae’s practice is to prospectively allocate such severance benefits
over a period of time after your last working day, which may result in your
disqualification for unemployment benefits.
     (d) If you are a Specified Employee (i.e., one of Fannie Mae’s 50 most
highly compensated officers), payments of nonqualified deferred compensation
that are not exempt from Section 409A of the Internal Revenue Code
(“Section 409A”) and that are made account of your separation from service are
required to be delayed six months and one day following your separation from
service. Payments from the Elective Deferred Compensation Plan are considered
non-exempt, nonqualified deferred compensation and therefore subject to the six
month and one day delay in payment under Section 409A. You are hereby advised to
consult with a tax or financial advisor if you have any questions related to
Section 409A.
     (e) Any controversy, dispute or claim arising out of or relating to this
Agreement, breach thereof, or any of the circumstances relating to any matter
not released pursuant to Paragraphs 4 and 5 above, shall first be addressed
through good faith negotiation. If the dispute cannot be settled through
negotiation, the Parties agree to mutually binding arbitration administered by
JAMS, or its successor, pursuant to its Employment Arbitration Rules &
Procedures and subject to JAMS’ Policy on Employment Arbitration Minimum
Standards of Procedural Fairness. Judgment on the Award may be entered in any
court having jurisdiction.
     (f) The laws of the District of Columbia shall govern this Agreement.
Should any part, term or provision of this Agreement be declared or be
determined by any arbitrator to be illegal or invalid, that part, term or
provision will be deemed modified to the extent necessary to be valid and
enforceable. Should such modification not be possible, any illegal or invalid
part, term or provision will be deemed not to be a part of this Agreement and
the validity of the remaining parts, terms and provisions will not be affected.
     (g) Except as provided otherwise in sub-paragraph (h) below regarding other
written agreements between the Parties, this Agreement supersedes any prior
written or oral employment agreement between you and Fannie Mae, and any such
agreement is terminated effective upon execution of this Agreement. You and
Fannie Mae understand and agree that the terms and conditions of this Agreement
constitute your full and complete understandings, agreements and promises to
each other, and that there are no oral or written understandings, agreements,
promises or inducements made or offered with respect to the subject matter
covered in this Agreement other than those set forth in writing in this
Agreement, and this Agreement merges and supersedes any and all prior
agreements, understandings and representations on the subject matter covered
herein. No modification of this Agreement shall be valid unless in writing and
signed by each of the Parties.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 8 of 9
     (h) The terms of the following types of prior written agreement(s) between
the Parties (if any) shall remain in effect following the execution of this
Agreement: any Indemnification Agreement, any Agreement on Ideas, Inventions and
Confidential Information, any Director and Officer Insurance applicable to you
and in effect during your employment, and any written agreements obligating you
to repay Fannie Mae if your employment terminates involuntarily, including
agreements to repay loans, overpayments, sign-on bonuses, retention bonuses,
special awards and relocation costs. In the event of a conflict between the
terms of this Agreement and the terms of any other surviving written agreement
between the parties, this Agreement shall prevail. There are no oral agreements
between the Parties that will remain in effect after execution of this
Agreement.  
     (i) After your Effective Date you will no longer be subject to the
requirements of Fannie Mae’s Insider Trading Policy, including, if applicable,
any quarterly blackout periods prohibiting certain employees from trading in
Fannie Mae securities. However, after your Effective Date you will continue to
be subject to the prohibition, under the federal securities laws, against buying
or selling Fannie Mae securities (including taking a cash distribution in the
Employee Stock Ownership Plan (ESOP) or making a new election to receive
dividends in stock) while you are aware of material nonpublic information
obtained from Fannie Mae or any party associated with Fannie Mae. You further
acknowledge that the federal securities laws prohibit you from sharing material
nonpublic information about Fannie Mae to any person who might trade on the
information.
     (j) You and Fannie Mae agree that the terms, conditions and details of this
Agreement are unique and are addressed to the specific circumstances of your
relationship and shall in no event provide a precedent, policy or practice for
treatment of other employees of Fannie Mae in the future. By entering into this
Agreement, the Company is not admitting to have violated any of your rights, or
to have violated any of the duties or obligations owed to you, or to have
engaged in any conduct in violation of the common law or the above-referenced
statutes, ordinances, executive orders or regulations. You agree that except as
necessary to enforce this Agreement, or as otherwise required by law, neither
this Agreement nor any of its terms shall be offered as evidence in any action
or proceeding or utilized in any other matter whatsoever as an admission or
concession of liability or wrongdoing of any nature by the Company.
     (k) This Agreement will be binding on you and Fannie Mae and upon your
respective heirs, representatives, executors, trustees, directors, employees,
successors and assigns, and will run to the benefit of you, Fannie Mae and each
of the Releasees and the Parties’ respective heirs, administrators,
representatives, executors, trustees, directors, employees, successors and
assigns.
     (l) In the event of your death, your estate or beneficiaries will receive
benefits to the extent provided under Fannie Mae’s benefit plans.

 



--------------------------------------------------------------------------------



 



Enrico Dallavecchia
Page 9 of 9
16. Execution. You acknowledge and agree that your decision to enter into this
Agreement is wholly knowing, voluntary and absent any pressure or undue
influence by Fannie Mae. You further acknowledge that you have carefully read
and fully understand all of the provisions of this Agreement, that you have had
an opportunity to review it with your attorney, and that you intend to be
legally bound by this Agreement. You represent that you have not made any
alterations or changes to this Agreement as presented to you and that you intend
to be legally bound by it. If you have made any alterations or changes to the
Agreement, it will become null and void and your employment will remain
terminated as of the Termination Date.
PLEASE READ CAREFULLY. THIS AGREEMENT AND GENERAL RELEASE CONTAINS A RELEASE OF
KNOWN AND UNKNOWN CLAIMS.

                 
Signed:
  /s/ Enrico Dallavecchia
 
      February 13, 2009
 
   
 
          Date    
 
               
FANNIE MAE:
           
 
               
Signed:
  /s/ Herbert M. Allison, Jr.
 
      February 18, 2009
 
   
 
  President and Chief Executive Officer       Date    

 